DETAILED ACTION
Status of Claims
This action is in reply to the application and preliminary amendment filed on 30 June 2020. The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-56 are cancelled.
Claims 57-84 are new.
Claims 57-84 are subject to restriction.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Generic (any two geofences or weigh station geofence plus an additional geofence): claims 57, 65, 73, 79 noting these claims are generic to all species I, II, III, and IV below.
Species I (compliance geofence): claims 58, 66, 75, 81 noting these claims are generic to both Sub-Species A and B below.
Species I, Sub-Species A (compliance geofence located beyond weigh station): claims 61-62, 69-70.
Species I, Sub-Species B (compliance geofence located on ramp of weigh station): claims 63, 71.
	Species II (jurisdiction geofence): claims 59-60, 67-68, 78, 84.
	Species III (wake up geofence): claims 64, 72, 76, 77, 82, 83.
	Species IV (toll station geofence): claims 74, 80.
The species are independent or distinct because each geofence type includes different functional scenarios, examples, and embodiments outlined in the Applicant specification Fig 6, and ¶[0041-45] (noting ¶[0041] details toll station geofences, ¶[0042] details wake-up geofences, ¶[0044] details compliance geofences, ¶[0045] details change of jurisdiction geofences, Fig. 6A-B detailing toll station geofences). Furthermore, the claim language presents these geofences as mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 57, 65, 73, and 79 are generic and represented in all species.  Also note that if Species I is elected, Applicant must also elect either Sub-Species A or B.
Species I, Sub-Species A includes claims 57-58, 61-62, 65-66, 69-70, 73, 75, 79, and 81.
Species I, Sub-Species B includes claims 57-58, 63, 65-66, 71, 73, 75, 79, and 81.
Species II includes claims 57, 59-60, 65, 67-68, 73, 78, 79, and 84.
Species III includes claims 57, 64-65, 72-73, 76-77, 79, and 82-83.
Species IV includes claims 57, 65, 73-74, and 79-80.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Different geofence types would each require different search strategies, and include different search strategies across different classifications.  For example, species I (compliance geofence) is classified in G07B15/063, species II (jurisdiction geofence) is classified in G08G1/096775, species III (wake up geofence) is classified in G06Q20/3224, and species IV (toll station geofence) is classified in G06Q2240/00.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Upon allowance of a generic claim, withdrawn claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628


/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        


/GEORGE CHEN/Primary Examiner, Art Unit 3628